Citation Nr: 0600380	
Decision Date: 01/06/06    Archive Date: 01/19/06

DOCKET NO.  01-06 031A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

L. J. N. Driever, Counsel




INTRODUCTION

The veteran had active service from June 1942 to June 1947.  
He died on October [redacted], 2000.  The appellant is the veteran's 
widow.  

This claim comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 2001 rating decision, in 
which the Department of Veterans Affairs (VA) Regional Office 
(RO) in Winston-Salem, North Carolina, denied service 
connection for the cause of the veteran's death. 

In July 2002, the Board affirmed the RO's decision.  The 
appellant then appealed the Board's decision to the United 
States Court of Appeals for Veterans Claims (Court).  In 
April 2003, based on an Appellee's Motion for Remand and to 
Stay Further Proceedings, the Court issued an Order vacating 
the Board's decision and remanding the appellant's claim to 
the Board for readjudication.  

In December 2003 and February 2005, the Board in turn 
remanded the claim of entitlement to service connection for 
the cause of the veteran's death to the RO, including via the 
Appeals Management Center (AMC) in Washington, D.C., for 
additional action.  

In a VA Form 9 received at the RO in July 2001, the appellant 
requested a Board hearing at the RO.  By letter dated in 
September 2001, the RO acknowledged the appellant's request 
and informed the appellant that many months might pass before 
such a hearing could be scheduled.  Given this fact, the RO 
asked the appellant to consider other options and to sign the 
enclosed form indicating in writing which option she wished 
to choose.  In October 2001, the RO received the appellant's 
written response, which indicated that she wanted a Board 
hearing in Washington, D.C.  By letter dated in March 2002, 
the Board informed the appellant of the date of the scheduled 
hearing.  Thereafter, however, the appellant failed to appear 
and there is no indication in the record that the appellant 
requested a postponement of such a hearing.  The Board thus 
deems the appellant's request for a Board hearing withdrawn 
under 38 C.F.R. § 20.702(d) (2005).


FINDINGS OF FACT

1.  The issue before the Board does not involve a question of 
medical complexity or controversy.

2.  VA provided the appellant adequate notice and assistance 
with regard to her claim.

3.  The veteran died in October 2000 of respiratory failure 
due to squamous cell lung cancer. 

4.  At the time of the veteran's death, service connection 
was in effect for residuals, fracture, compound comminuted, 
right tibia and fibula, patellectomy, osteomyelitis, chronic, 
rated 60 percent disabling.

5.  A service-connected disability is not the principal or a 
contributory cause of the veteran's death.  


CONCLUSIONS OF LAW

1.  The criterium for securing an advisory medical opinion 
from an independent medical expert has not been met.  38 
U.S.C.A. § 7109 (West 2002).

2.  The veteran's death was not due to a service-connected 
disability.  38 U.S.C.A. 
§§ 1310, 5102, 5103, 5103A (West 2002); 38 C.F.R. §§ 3.159, 
3.312 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  VA's Duties to Notify and Assist

On November 9, 2000, the Veterans Claims Assistance Act of 
2000 (VCAA), codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5106, 5107, 5126 (West 2002), became law.  Regulations 
implementing the VCAA were then published at 
66 Fed. Reg. 45,620, 45,630-32 (August 29, 2001) and codified 
at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326 (2005).  The 
VCAA and its implementing regulations are applicable to this 
appeal.

The VCAA and its implementing regulations provide that VA 
will assist a claimant in obtaining evidence necessary to 
substantiate a claim but is not required to provide 
assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  They also require VA to notify the claimant and 
the claimant's representative, if any, of the information and 
medical or lay evidence not previously provided to the 
Secretary that is necessary to substantiate the claim.  As 
part of the notice, VA is to specifically inform the claimant 
and the claimant's representative, if any, of which portion 
of the evidence is to be submitted by the claimant and which 
portion of the evidence VA will attempt to obtain on behalf 
of the claimant.

The United States Court of Appeals for Veterans Claims 
(Court) has mandated that VA ensure strict compliance with 
the provisions of the VCAA.  See Quartuccio v. Principi, 16 
Vet. App. 183 (2002).  For the reasons noted below, the Board 
finds that VA has provided the appellant adequate notice and 
assistance with regard to her claim such that the Board's 
decision to proceed in adjudicating the claim does not 
prejudice the appellant in the disposition thereof.  Bernard 
v. Brown, 4 Vet. App. 384, 392-94 (1993). 

A.  Duty to Notify

The Court has indicated that notice under the VCAA must be 
given prior to an initial unfavorable decision by the agency 
of original jurisdiction.  In Pelegrini v. Principi 
(Pelegrini II), 18 Vet. App. 112, 119-20 (2004), the Court 
specifically held that the VCAA requires VA to provide 
notice, consistent with the requirements of 38 U.S.C.A. § 
5103(A), 38 C.F.R. § 3.159(b), and Quartuccio, that informs 
the claimant of any information and evidence not of record 
(1) that is necessary to substantiate the claim, (2) that VA 
will seek to provide, and (3) that the claimant is expected 
to provide.  In what can be considered a fourth element of 
the requisite notice, the Court further held that, under 38 
C.F.R. § 3.159(b), VA must request the claimant to provide 
any evidence in his possession that pertains to the claim.  
Id. at 120-21.  The Court clarified that VA's regulations 
implementing amended section 5103(a) apply to cases pending 
before VA on November 9, 2000, even if the RO decision was 
issued before that date, and that, where notice was not 
mandated at the time of the initial RO decision, it was not 
error to provide remedial notice after such initial decision.  
Id. at 120, 122-24. 

In this case, AMC provided the appellant VCAA notice by 
letter dated in February 2004, after initially deciding the 
appellant's claim in a rating decision dated in January 2001.  
In the VCAA notice letter, AMC acknowledged the appellant's 
claim, notified her of the evidence needed to substantiate 
that claim, and indicated that it was developing her claim 
pursuant to VA's duty to assist.  AMC identified the evidence 
it had received in support of the appellant's claim and the 
evidence VA was responsible for securing.  AMC explained that 
it would make reasonable efforts to assist the appellant in 
getting evidence provided the appellant identified the 
sources of such evidence.  AMC further explained that, 
ultimately, it was the appellant's responsibility to ensure 
the RO's receipt of all pertinent evidence.  The RO advised 
the appellant to sign the enclosed forms authorizing the 
release of the veteran's treatment records and to furnish VA 
any information or evidence she had pertaining to her appeal.

The content of this notice considered in conjunction with the 
content of other documents sent to the appellant during the 
course of her appeal reflect compliance with the express 
requirements of the law as found by the Court in Pelegrini 
II.

Specifically, in a rating decision dated in January 2001, a 
statement of the case issued in May 2001, remands issued in 
December 2003 and February 2005, and supplemental statements 
of the case issued in October 2004 and July 2005, VA, via the 
RO, AMC and Board, provided the appellant some of the same 
information noted in the VCAA notice letter.  As well, VA 
notified the appellant of the VCAA and VA's duty to assist, 
explained the reasons for which VA denied her claim, and 
identified the evidence it had considered in denying that 
claim and the evidence still needed to substantiate that 
claim.  As well, the RO furnished the appellant all 
provisions pertinent to her claim, including those governing 
VA's duties to notify and assist.

For the following reasons, any defect with respect to the 
timing of the February 2004 VCAA notice was harmless error.  
First, as previously indicated, in the aggregate, VA met the 
content notification requirements of the VCAA.  Second, in 
Pelegrini II, the Court recognized the need for, and the 
validity of, notification sent after the initial decision in 
cases where such notice was not mandated until after that 
initial decision had been made.  Although, in this case, the 
VCAA was already in effect at the time the RO decided the 
appellant's claim, the only way that VA could now provide 
notice prior to initial adjudication would be to vacate all 
prior adjudications and to nullify the notice of disagreement 
and substantive appeal that the appellant filed to perfect 
her appeal to the Board.  This would be an absurd result, 
forcing the appellant to begin the appellate process anew.  
Moreover, in reviewing determinations on appeal, the Board is 
required to review the evidence of record on a de novo basis 
and without providing any deference to the RO's prior 
decision.  As such, the appellant is in no way prejudiced by 
having been provided notice after the initial RO decision.  
Rather, she was afforded the appropriate opportunity to 
identify or submit additional evidence prior to the Board's 
consideration of her appeal.

With regard to the duty to notify, the VCAA requires that VA 
give a claimant an opportunity to submit information and 
evidence in support of her claim.  Once this has been 
accomplished, all due process concerns have been satisfied.  
Bernard, 4 Vet. App. at 384; Sutton v. Brown, 9 Vet. App. 553 
(1996); see also 38 C.F.R. 
§ 20.1102 (2005) (harmless error).  Because the content 
requirements of a VCAA notice have essentially been satisfied 
in regard to the appellant's claim, any error in not 
providing a single notice to the appellant covering all 
content requirements, or any error in timing, is harmless 
error and there is a lack of prejudice to the appellant.

B.  Duty to Assist

VA has made reasonable efforts to identify and obtain 
relevant records in support of the appellant's claim.  38 
U.S.C.A.§ 5103A(a), (b), (c) (West 2002).  Specifically, VA 
secured and associated with the claims file all evidence the 
appellant identified as being pertinent to her claim, 
including the veteran's treatment records.  VA also conducted 
medical inquiry in an effort to substantiate the appellant's 
claim by obtaining a medical opinion regarding the cause of 
the veteran's death. 

Since then, in an Appellant's Brief dated in November 2005, 
the appellant's representative argues that the opinion is 
inadequate for the purpose of adjudicating this appeal and 
requests an independent medical expert opinion based on the 
complexity and controversy surrounding the issue on appeal.  
The Board disagrees.

The law provides that an opinion of an independent medical 
expert may be obtained in a case in which the issue under 
consideration is of such medical complexity or controversy 
that it justifies soliciting such an opinion.  38 U.S.C.A. § 
7109 (West 2002).  In this case, there is no indication in 
the record that the issue of whether the veteran died of a 
service-connected disability is medically complex or 
controversial.  Two physicians, one queried by the appellant 
and another queried by VA, discussed this issue and neither 
intimated that such discussion was limited by the complex or 
controversial nature of the medical issue at hand.  
Therefore, solicitation of a medical opinion from an 
independent medical expert is not warranted.

Under the facts of this case, "the record has been fully 
developed," and "it is difficult to discern what additional 
guidance VA could have provided to the [appellant] regarding 
what additional evidence [she] could submit to substantiate 
[her] claim.  Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 
2004); see also Livesay v. Principi, 15 Vet. App. 165, 178 
(2001) (en banc) (observing that the VCAA is a reason to 
remand many, many claims, but it is not an excuse to remand 
all claims); Reyes v. Brown, 7 Vet. App. 113, 116 (1994); 
Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (both 
observing circumstances as to when a remand would not result 
in any significant benefit to the claimant); Mayfield v. 
Nicholson, 19 Vet. App. 103, 115 (2005) (holding that an 
error, whether procedural or substantive, is prejudicial when 
the error affects a substantial right so as to injure an 
interest that the statutory or regulatory provision involved 
was designed to protect to the extent that it affects the 
essential fairness of the adjudication).  The Board thus 
deems the record ready for appellate review.   

I.  Analysis of Claim

The appellant claims that she is entitled to Dependency and 
Indemnity Compensation (DIC) benefits on the basis that a 
service-connected disability contributed to the death of her 
spouse, the veteran.  She specifically asserts that the 
veteran's service-connected osteomyelitis, which he battled 
for years, weakened his pulmonary capabilities and that a 
weakened pulmonary system ultimately resulted in his death.  
DIC benefits may be paid to a veteran's surviving spouse in 
certain instances, including when a veteran dies of a 
service-connected disability.  38 U.S.C.A. 
§ 1310 (West 2002).  A veteran's death will be considered as 
having been due to such a disability when the evidence 
establishes that the disability was either the principal or a 
contributory cause of death.  38 C.F.R. § 3.312 (2005).  The 
principal cause of death is one which, singly or jointly with 
some other condition, was the immediate or underlying cause 
of death or was etiologically related thereto.  38 C.F.R. § 
3.312(b).  A contributory cause of death is one that 
contributed substantially or materially, combined to cause 
death, or aided or lent assistance to the production of 
death.  38 C.F.R. § 3.312(c).

There are primary causes of death which by their very nature 
are so overwhelming that eventual death can be anticipated 
irrespective of coexisting conditions, but, even in such 
cases, there is for consideration whether there may be a 
reasonable basis for holding that a service-connected 
condition was of such severity as to have a material 
influence in accelerating death.  In this situation, however, 
it would not generally be reasonable to hold that a service-
connected condition accelerated death unless such condition 
affected a vital organ and was itself of a progressive or 
debilitating nature.  38 C.F.R. § 3.312(c)(4).

Under 38 U.S.C.A. § 5107 (West 2002), VA shall consider all 
information and lay and medical evidence of record in a case 
before VA with respect to benefits under laws administered by 
VA, and when there is an approximate balance of positive and 
negative evidence regarding any issue material to the 
determination of a matter, give the benefit of the doubt to 
the claimant.  See also Gilbert v. Derwinski, 1 Vet. App. 49, 
53 (1990).  

As previously indicated, the veteran in this case had active 
service from June 1942 to June 1947.  In February 1946, he 
fractured his right tibia and fibula.  Thereafter, in January 
1947, a health care provider noted osteomyelitis of the right 
tibia.  This condition eventually necessitated discharge in 
June 1947.  

Following discharge, the veteran continued to receive 
treatment, including inpatient and outpatient, for 
osteomyelitis of the right tibia, found to be chronic.  The 
RO granted the veteran service connection for this disability 
in a rating decision dated in June 1947.  

In early September 2000, the veteran began to complain of 
progressive dry cough and weight loss.  A physician initially 
indicated that, absent fever and an elevated white blood cell 
count, he was concerned about primary lung cancer with 
possible post-obstructive atelectasis.  Subsequent testing, 
including blood and urine, x-rays of the chest, a computer 
tomography scan (CT scan) of the chest, and a bronchoscopy, 
conducted in October 2000, revealed stage IIIB lung cancer.  

During outpatient treatment visits for this cancer in October 
2000, physicians occasionally noted a history of 
osteomyelitis, stable.  One physician noted chronic draining 
of the right tibia and 1+ edema in both legs.  

The veteran was scheduled to undergo radiation on October 24, 
2000, but on October 23, 2000, he presented to the emergency 
room of a VA hospital for an evaluation of coffee-ground 
emesis.  He reported that he had been feeling light headed 
and dizzy when standing.  A physician found the veteran to be 
orthostatic.  He initially assessed, in part, questionable 
sepsis based, in part, on the aforementioned complaints and 
finding and an increased white blood cell count.  He admitted 
the veteran for, in part, aggressive fluid management and 
resuscitation and an exploration of infectious causes.  

On October 24, 2000, another physician noted that the veteran 
was likely infectious and that the possible sources of such 
infection included chronic osteomyelitis and post-obstructive 
pneumonia.  Later that day, a nurse noted a change in the 
veteran's condition; the veteran was hypotensive and 
hypothermic.  A physician diagnosed lung cancer, sepsis and 
likely obstructive pneumonia.  The next day, the veteran 
continued to decline and then died.  VA records dated that 
day note the causes of death as respiratory arrest, squamous 
cell lung cancer and presumed sepsis.   

The veteran's death certificate confirms that, on October [redacted], 
2000, the veteran died of respiratory failure due to squamous 
cell lung cancer.  At the time of the veteran's death, 
service connection was still in effect for residuals, 
fracture, right tibia and fibula, patellectomy, 
osteomyelitis, chronic, and such disability was rated as 
60 percent disabling.  

Two medical professionals have addressed the cause of the 
veteran's death: a private physician specializing in 
cardiology and a VA physician specializing in orthopedics.  
In a letter dated December 2002, the private physician noted 
that she was responding to a request for more information 
regarding the veteran's death.  She indicated that she 
recalled the veteran's hospital stay and that he had 
presented with a picture of overwhelming bacteremia from an 
unclear source.  She noted that both pulmonary etiology and 
chronic osteomyelitis were suspected, plausible sources.  She 
further noted that no post-mortem study was performed.  

In April 2005, the VA physician indicated that he had 
reviewed the claims file and was responding to VA's 
inquiries.  He opined that the veteran expired of bacteremia 
sepsis likely caused by his obstructed pulmonary disease 
secondary to metastatic lung cancer.  He further opined that 
it was unlikely both that the bacteremia sepsis was caused by 
the service-connected right tibial osteomyelitis and that the 
service-connected right tibial osteomyelitis was a 
contributing cause of the veteran's death.  He provided the 
following rationale for these opinions: (1) The veteran had 
obstructed pulmonary disease and squamous cell carcinoma with 
metastasis; 
(2) His extremities were noted during several examinations, 
but health care providers did not note an increase or change 
in associated redness, drainage, or swelling; (3) The 
osteomyeli appeared to be stable, not a systemic problem at 
the time of the veteran's death; and (4) The bone scan did 
not show increase in activity of the veteran's osteomyelitis.  
He concluded that, although it was likely that the veteran 
died from attributing sepsis and bacteremia, the major factor 
in his death was probably obstructed pulmonary disease 
causing the diaproxia.

Under Guerrieri v. Brown, 4 Vet. App. 467, 470-71 (1993), the 
Board must assess the credibility and weight to be attached 
to the aforementioned medical opinions.  Prior to doing so, 
however, the Board notes that an assessment or opinion by a 
health care provider is never conclusive and is not entitled 
to absolute deference.  

For instance, the Court has held that a post-service 
reference to injuries sustained in service, without a review 
of service medical records, does not constitute competent 
medical evidence.  Grover v. West, 12 Vet. App. 109, 112 
(1999).  The Court has also held that a bare conclusion, even 
one reached by a health care professional, is not probative 
without a factual predicate in the record, see Miller v. 
West, 11 Vet. App. 345, 348 (1998), and that an examination 
that does not take into account the records of prior medical 
treatment is neither thorough nor fully informed.  Green v. 
Derwinski, 1 Vet. App. 121, 124 (1991).  As well, the Court 
has held that a bare transcription of lay history, unenhanced 
by additional comment by the transcriber, does not constitute 
competent medical evidence merely because the transcriber is 
a health care professional, see LeShore v. Brown, 8 Vet. App. 
406, 409 (1995), and that a medical professional is not 
competent to opine as to matters outside the scope of his 
expertise.  Id (citing Layno v. Brown, 6 Vet. App. 465, 469 
(1994).  Finally, the Court has held that a medical opinion 
based on speculation, without supporting clinical data or 
other rationale, does not provide the required degree of 
medical certainty, see Bloom v. West, 12 Vet. App. 185, 187 
(1999), that a medical opinion is inadequate when unsupported 
by clinical evidence, see Black v. Brown, 5 Vet. App. 177, 
180 (1995), and that a medical opinion based on an inaccurate 
factual premise is not probative.  Reonal v. Brown, 5 Vet. 
App. 458, 461 (1993). 

Given these standards, the Board assigns no evidentiary 
weight to the private physician's comments.  They merely 
restate a pertinent finding noted in the veteran's VA 
treatment records, that is, that the veteran's osteomyelitis 
might have been one of the causes of his bacteremia, an 
infection that we now know contributed to the veteran's 
death.  The written statement does not include an opinion 
supported by the required degree of probability linking the 
veteran's death to a service-connected disability.  More 
specifically, it does not include an opinion that the 
veteran's service-connected osteomyelitis at least as likely 
as not caused the veteran's bacteremia, which in turn 
contributed to his death.  Moreover, it is not based on a 
review of the claims file or supported by rationale.  

The VA physician's opinion, on the other hand, is based on a 
review of the claims file, refers to clinical evidence of 
record and is supported by rationale.  Moreover, while 
unfavorable, it is expressed in terms of the likelihood that 
the veteran's service-connected osteomyelitis played a role 
in his death.  The Board thus accords this opinion great 
evidentiary weight.

The appellant's assertions represent the only other evidence 
of record linking the veteran's death to a service-connected 
disability.  These assertions are insufficient to establish 
such a nexus as the record does not reflect that the 
appellant possesses a recognized degree of medical knowledge 
to render a competent opinion on causation.  Espiritu v. 
Derwinski, 2 Vet. App. 492, 494-95 (1992) (holding that 
laypersons are not competent to offer medical opinions). 

Given the absence of competent medical evidence linking the 
veteran's cause of death to his service-connected disability, 
the Board finds that a service-connected disability is not 
the principal or a contributory cause of the veteran's death.  
Based on this finding, the Board concludes that the veteran's 
death was not due to a service-connected disability.  The 
evidence is not in relative equipoise; therefore, the 
appellant may not be afforded the benefit of the doubt in the 
resolution of her claim.  Rather, as the preponderance of the 
evidence is against the claim, it must be denied.


ORDER

Service connection for the cause of the veteran's death is 
denied.



____________________________________________
V. L. JORDAN
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


